DETAILED ACTION
This office action is responsive to the amendment filed 1/10/2022.  As directed, claims 1, 9, 10, and 25 has been amended, claims 7, 8, and 13-22 have been canceled, and no claims have been added.  Thus claims 1-6, 9-12, and 23-25 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, and 25 are objected to because of the following informalities:  
Regarding claims 1, 9, and 25, “a customized transcheocutaneous fistula and tracheostomy plug” on lines 1-2 should be recited as --a customized tracheostomy plug --to avoid claiming a human part.
In addition, “the plug alone fully seals the stoma” should be recited with --configured to-- or --adapted to-- language for clarity and to avoid including human parts in the scope.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6, 9, 12, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (2,786,469) in view of Goldhardt et al. (5,336,203).
Regarding claim 1, Cohen discloses in figs. 4 and 5 a customized tracheocutaneous fistula and tracheostomy plug (T’) (col. 1 lines 45-50 disclose the plug is especially designed as customized) comprising: a face plate (31,31’) having a face plate diameter (diameter of the face plate); and a solid body (30) (col. 3 lines 35-40) having a first end (proximal end) connected to the face plate (31) and a second end (distal end) that is entirely closed such that, when inserted in a stoma, the plug alone fully seals the stoma (col. 1 lines 45-50 discloses completely closes as seals and col. 3 lines 50-65 disclose the tracheal plug is designed to be used alone), and a tapered tip (as shown the distal end is tapered; col. 3 line 1); wherein the body (30) has a body length (length of the body) extending from the first end (proximal end) to the second end (distal end); wherein the face plate diameter is greater than a measured minimum stoma diameter (as shown the face plate is larger than the visually measured stoma); and wherein the body length is substantially equal to a measured stoma length (as shown the plug does not extend to the bronchus or lungs.  Thus, the length is substantially close to the length of the stoma.  For example, rounded to nearest structure, the plug would be closer to the stoma than the lung as substantially); the face plate (31) and body (T’)  being integral with one another to define a single unitary component (as shown, the face plate and body are integral as one).
Cohen substantially teaches the claimed invention except for a shoulder connected at the second end, and a shoulder diameter; and the shoulder diameter is greater than a measured minimum stoma diameter.  However, Goldhardt teaches in figs. 11, 14, 20, and 21 a shoulder (39)  connected at the second end (35) of the tube (31) being substantially the same length as the stoma, and a shoulder diameter (represented by the width of the shoulder); and the shoulder diameter is greater than a measured minimum stoma diameter (as shown in fig.21, the shoulder is larger than the stoma).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tapered end of Cohen to include a shoulder with a diameter larger than the stoma to provide the advantage of enhanced securement less prone to accidental dislodgement due to the width of the shoulder.
Regarding claim 2, Cohen discloses the body (T’) has a body geometry(shape)  between the first end and the second end, and wherein the body geometry (shape) is complementary to a measured stoma surface geometry (as shown the body is generally cylindrical and the stoma as visually measured is also cylindrical).
Regarding claim 3, Cohen discloses  the face plate (31) has a face plate shape, and wherein the face plate shape is complementary to a measured neck surface geometry (as shown in fig. 1, the back surface of the face plate 31 is planar which complements the visually measured generally planar surface of the neck).
Regarding claim 4, Cohen discloses  the face plate is colored to match a measured neck surface color (col. 1 lines 64-70).
Regarding claim 5, Cohen discloses the face plate and body comprise a semi-rigid material (col. 3lines 35-45 discloses polyethylene and col. 2lines 34-38 disclose polyethylene is resilient with rigidity as semi-rigid).
Regarding claim 6, Cohen discloses polyethylene but does not specifically disclose the semi-rigid material is medical grade silicone.  However, Goldhardt teaches medically acceptable silicone (col. 5 lines 45-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the face plate and body of Cohen with silicone as taught by Goldhardt to provide the advantage of enhanced resiliency, medical approval, and comfort.
Regarding claim 9, Cohen discloses in figs. 4 and 5 a customized tracheocutaneous fistula and tracheostomy plug (T’) (col. 1 lines 45-50 disclose the plug is especially designed as customized) comprising: a face plate (31,31’) having a face plate diameter (diameter of the face plate); and a body (30) (col. 3 lines 35-40) having a first end (proximal end) connected to the face plate (31) and a second end (distal end) that is entirely closed such that, when inserted in a stoma, the plug alone fully seals the stoma (col. 1 lines 45-50 discloses completely closes as seals and col. 3 lines 50-65 disclose the tracheal plug is designed to be used alone), and a tapered tip (as shown the distal end is tapered; col. 3 line 1); wherein the body (30) has a body length (length of the body) extending from the first end (proximal end) to the second end (distal end); wherein the face plate diameter is greater than a measured minimum stoma diameter (as shown the face plate is larger than the visually measured stoma); and wherein the body length is substantially equal to a measured stoma length (as shown the plug does not extend to the bronchus or lungs.  Thus, the length is substantially close to the length of the stoma.  For example, rounded to nearest structure, the plug would be closer to the stoma than the lung as substantially); the face plate (31) and body (T’)  being integral with one another to define a single unitary component (as shown, the face plate and body are integral as one); wherein an axis extends through the plug (i.e. horizontal axis) along the body length of the plug (T’) and at least a portion of the axis in not perpendicular to the face plate (as showing in fig. 5, the body curves downward such that at least the distal portion is not perpendicular to the face plate 31).
Cohen substantially teaches the claimed invention except for a shoulder connected at the second end, and a shoulder diameter; and the shoulder diameter is greater than a measured minimum stoma diameter.  However, Goldhardt teaches in figs. 11, 14, 20, and 21 a shoulder (39)  connected at the second end (35) of the tube (31) being substantially the same length as the stoma, and a shoulder diameter (represented by the width of the shoulder); and the shoulder diameter is greater than a measured minimum stoma diameter (as shown in fig.21, the shoulder is larger than the stoma).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tapered end of Cohen to include a shoulder with a diameter larger than the stoma to provide the advantage of enhanced securement less prone to accidental dislodgement due to the width of the shoulder.
Regarding claim 12, Cohen teaches in figs. 1 and 4 that the face plate diameter is at least three times greater than the measured minimum stoma diameter (as shown in dig. 4, the dotted circular line represents the stoma diameter since the body fits snuggly in the stoma.  As shown the face plate is at least 3 times greater than the dotted circle).
Regarding claim 23, Cohen discloses the body has a width varying along a length of the body to complement a measured surface geometry along the measured stoma length (as shown in figs. 1 and 4, the width tapers to the distal end and the width in configured to fit inside the stoma as complement).
Regarding claim 24, Cohen teaches sin fig. 5 that the face plate (31) is rounded (col. 3 lines 45-50)
Regarding claim 25 Cohen discloses in figs. 4 and 5 a customized tracheocutaneous fistula and tracheostomy plug (T’) (col. 1 lines 45-50 disclose the plug is especially designed as customized) comprising: a face plate (31,31’) having a face plate diameter (diameter of the face plate); and a body (30) (col. 3 lines 35-40) having a first end (proximal end) connected to the face plate (31) and a second end (distal end) that is entirely closed such that, when inserted in a stoma, the plug alone fully seals the stoma (col. 1 lines 45-50 discloses completely closes as seals and col. 3 lines 50-65 disclose the tracheal plug is designed to be used alone), and a tapered tip (as shown the distal end is tapered; col. 3 line 1); wherein the body (30) has a body length (length of the body) extending from the first end (proximal end) to the second end (distal end); wherein the face plate diameter is greater than a measured minimum stoma diameter (as shown the face plate is larger than the visually measured stoma); and wherein the body length is substantially equal to a measured stoma length (as shown the plug does not extend to the bronchus or lungs.  Thus, the length is substantially close to the length of the stoma.  For example, rounded to nearest structure, the plug would be closer to the stoma than the lung as substantially); the face plate (31) and body (T’)  being integral with one another to define a single unitary component (as shown, the face plate and body are integral as one); wherein the face plate (31)is flush against a neck of a patient (fig. 1 shows the plate is flush) 
Cohen substantially teaches the claimed invention except for a shoulder connected at the second end, and a shoulder diameter; and the shoulder diameter is greater than a measured minimum stoma diameter and is flush against the trachea.  However, Goldhardt teaches in figs. 11, 14, 20, and 21 a shoulder (39)  connected at the second end (35) of the tube (31) being substantially the same length as the stoma, and a shoulder diameter (represented by the width of the shoulder); and the shoulder diameter is greater than a measured minimum stoma diameter (as shown in fig.21, the shoulder is larger than the stoma) and lies flush against the stoma (as shown in fig. 21, the shoulder is flush with the stoma).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tapered end of Cohen to include a shoulder with a diameter larger than the stoma to provide the advantage of enhanced securement less prone to accidental dislodgement due to the width of the shoulder.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen  in view of Goldhardt, as applied to claim 9 above, and further in view of Dunne (2015/0320956).
Regarding claim 10, Cohen discloses the plug has a body geometry (shape)  between the first and the second end that is complementary to a measured stoma surface geometry (both visually measured as cylindrical) but does not specifically discloses the measured stoma surface is taken from at least one of hand-collected detailed measurements, a 3D reformatted CT scan, a 3D reformatted MRI scan, and a surface 3D scan.  However, Dune teaches a 3D reformatted MRI scan ([0018] lines 1-5, [0017] last 15 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have measured the stoma of the modified Cohen with a 3D reformatted MRI scan to provide the advantage of enhanced accuracy and precision in fit. For enhanced leak prevention.
Regarding claim 11, Cohen discloses the face plate has a face plate shape, and wherein the face plate shape is complementary to a measured neck surface geometry (both substantially planar), but does not specifically discloses the measured surface is taken from at least one of hand-collected detailed measurements, a 3D reformatted CT scan, a 3D reformatted MRI scan, and a surface 3D scan.  However, Dune teaches a 3D reformatted MRI scan ([0018] lines 1-5, [0017] last 15 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have measured the neck of the modified Cohen with a 3D reformatted MRI scan to provide the advantage of enhanced accuracy and precision in fit for enhanced comfort and leak prevention.

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 8 2nd to last paragraph that Dunne does not teach a tracheal plug.  However, Dunne is not relied on for this teaching.  Dunne is relied on for measured scans ([0018]).  Thus, Dunne teaches this limitation as claimed.

Applicant’s other arguments with respect to claim(s) 1, 9-12, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785